     Case: 1:19-cv-00121-SA-DAS Doc #: 31 Filed: 08/28/19 1 of 4 PageID #: 329



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            ABERDEEN DIVISION

FELICIA ROBINSON                                                                PLAINTIFF

v.                                          CIVIL ACTION NO: 1:19-CV-00121-SA-DAS

WEBSTER COUNTY, MISSISSIPPI;
WEBSTER COUNTY SHERIFF’S DEPARTMENT;
TIM MITCHELL; SANTANA TOWNSEND;
DAREN PATTERSON; and JOHN DOES 1-30                                        DEFENDANTS


            PLAINTIFF’S MOTION TO STRIKE INSUFFICIENT DEFENSES
                       OF WEBSTER COUNTY, MISSISSIPPI


       COMES NOW, the Plaintiff, FELICIA ROBINSON, by and through the

undersigned counsel, who respectfully moves to strike various defenses of Defendant

WEBSTER COUNTY, MISSISSIPPI pursuant to Fed. R. of Civ. Proc. 12 (f) (2) because

they are insufficient as a matter of law, and in support thereof states as follows, to-wit:

       1.    On June 17, 2019, the Plaintiff, FELICIA ROBINSON, filed her Complaint

[Dkt. 1]. Therein, the Plaintiff cites to Exhibit D to Exhibit 1 of the Complaint (“Notice of

Criminal Disposition”) [Dkt 1-1]:




                                         Page 1 of 4
     Case: 1:19-cv-00121-SA-DAS Doc #: 31 Filed: 08/28/19 2 of 4 PageID #: 330



By way of this Notice of Criminal Disposition, which is signed by the Circuit Clerk and

bears the Seal of the Circuit Court, the County represents that Daren Patterson was

“confined” in the “Webster County Jail” from “5/30/2018 to 11/20/2018.”

       2.   On August 12, 2019, Defendant WEBSTER COUNTY, MISSISSIPPI

(“County”) filed its Answer and Affirmative Defenses (“Answer”) [Dkt. 17]. Therein, the

County responds to Plaintiff’s allegation in Paragraph 19 of the Complaint as follows:




Assorted variations of this defense are repeated throughout the Answer, including in, but

not limited to, paragraphs 2, 3, 5, 9, 22, 24, 26-32, 34, 39, 63, 66, 69-71, 83, 85, and 88.

Furthermore, the County articulates this defense affirmatively in the Eighth Defense, viz.:




       3.   Although the Answer does not describe the precise basis for the alleged

illegality of Daren Patterson’s releases from the Webster County Jail on September 1, 2018,

and November 2-3, 2018 (i.e., the relevant dates in which the Complaint states he abused

the Plaintiff), the County’s Motion for Judgment on the Pleadings [Dkt. 22] and the

County’s Memorandum Brief [Dkt. 23] do. The Motion and Memorandum Brief also

reiterate the relevant defenses in the Answer – i.e., the Eighth Defense and the County’s

various assertions that Patterson was an escapee, that he was not in custody, that his



                                         Page 2 of 4
     Case: 1:19-cv-00121-SA-DAS Doc #: 31 Filed: 08/28/19 3 of 4 PageID #: 331



releases were unlawful, that it is unlawful for a Mississippi Sheriff to release an inmate

without bond, and other similar variations thereof.

       4.   Plaintiff respectfully submits that these defenses are insufficient as a matter

of law pursuant to the doctrine of judicial estoppel because they assert legal positions

contrary to one previously asserted by the County in the matter of State of Mississippi v.

Daren Patterson, Webster County Circuit Court Cause No. CR2013-041, as evidenced by

the information contained in the aforesaid Notice of Criminal Disposition. The County

has represented to the Circuit Court that Daren Patterson was confined and in its custody

on the dates referenced in the Complaint; now, the County argues that Patterson was

illegally released and not in its custody at all.

       5.   The Plaintiff incorporates by reference her Memorandum of Authorities in

support of her motion.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, FELICIA ROBINSON,

respectfully moves to strike the aforesaid Eighth Defense (as well as any assertion that

Patterson was an escapee, that he was not in custody when he committed the acts of abuse

alleged in the Complaint, that his releases were unlawful, that it is unlawful for a

Mississippi Sheriff to release an inmate without bond, or any similar variation thereof)

from Defendant WEBSTER COUNTY, MISSISSIPPI’s (1) Answer and Affirmative

Defenses, (2) its Motion for Judgment on the Pleadings, (3) its Memorandum in Support

of its Motion for Judgment on the Pleadings, and (4) any other pleading not mentioned

pursuant to Fed. R. of Civ. Proc. 12 (f) (2) since the defenses are insufficient as a matter of

law in view of the doctrines of judicial estoppel.

                                          Page 3 of 4
     Case: 1:19-cv-00121-SA-DAS Doc #: 31 Filed: 08/28/19 4 of 4 PageID #: 332



      Further, the Plaintiff prays for general relief, whether legal or equitable that this

Court deems meet and proper in the premises.

      Respectfully submitted, on this the 28th day of August, 2019.

                                                  FELICIA ROBINSON

                                           By:    /s/Matthew D. Wilson
                                                  Matthew D. Wilson (MS Bar #102344)
                                                  The Law Ofc. of Matthew Wilson, PLLC
                                                  PO Box 4814, Miss. State, MS 39762-4814
                                                  Telephone: 662-312-5039
                                                  Email: starkvillelawyer@gmail.com


                              CERTIFICATE OF SERVICE

       I, Matthew D. Wilson, attorney of record for the Plaintiff, do hereby certify that I
have this day caused a true and correct copy of the above and foregoing PLAINTIFF’S
MOTION TO STRIKE INSUFFICENT DEFENSES OF WEBSTER COUNTY, MISSISSIPPI
to be delivered by the ECF Filing System which gave notice to all counsel of record who
have appeared herein.
            William R. Allen, Esq.                          Daniel Griffith, Esq.
            Jessica S. Malone, Esq.                      Mary McKay Griffith, Esq.
    Allen, Allen, Breeland & Allen, PLLC           JACKS | GRIFFITH | LUCIANO, P.A.
        Email: wallen@aabalegal.com                     Email: dgriffith@jlpalaw.com
   Attorneys for Defendant Tim Mitchell,         Attorneys for Defendants Webster County,
                 Individually                      Mississippi; Webster County Sheriff’s
                                                 Department; and Tim Mitchell and Santana
                                                 Townsend, in their official capacities only.

       I further certify that a true and correct copy of this motion was served on the
following person via first-class, U.S. Mail, postage prepaid:

                                 Santana Townsend, pro se
                                     120 Figgatt Ave.
                                    Eupora, MS 39744

      Respectfully submitted, on this the 28th day of August, 2019.

                                                  /s/Matthew D. Wilson
                                                  Matthew D. Wilson


                                        Page 4 of 4
